—Order, Supreme Court, New York County (Robert *242Lippmann, J.), entered June 1, 1998, which dismissed plaintiffs complaint alleging discrimination and improper retaliation under 42 USC §§ 1981 and 1983 and Executive Law § 296, after the close of plaintiffs case at trial, unanimously affirmed, without costs.
Our review of the evidence, particularly as it bears upon plaintiff’s work attendance, confirms that plaintiff failed to establish a prima facie case that she was terminated from her employment for impermissible discriminatory or retaliatory reasons (see, Ferrante v American Lung Assn., 90 NY2d 623, 629-630; Matter of Pace Univ. v New York City Commn. on Human Rights, 85 NY2d 125, 128-129). Additionally, the trial court appropriately exercised its discretion in, inter alla, refusing to receive testimony from all of the 106 potential witnesses on plaintiffs witness list, and precluding plaintiff from attempting to establish a conspiracy between the District Attorney’s office and the Corporation Counsel. We have reviewed plaintiffs other arguments and find them unavailing. Concur— Rosenberger, J. P., Nardelli, Ellerin, Saxe and Buckley, JJ.